Ross, J.
Assuming that the agreement upon which the plaintiff relied for a recovery was required to be evidenced by writing, the plaintiff was permitted in the court below to give proof of the agreement without objection that it was not in writing. Such objection cannot be made here for the first time. (Reed on the Statute of Frauds, vol. 2d, §§ 540, 541, and authorities there cited.)
The evidence upon which the verdict was based was substantially conflicting, and there were no exceptions taken in the court below to the instructions of the court.
Judgment and order affirmed.
McKinstry, J., and McKee, J., concurred.